

115 HR 3664 IH: To amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide that the Director of the Federal Bureau of Investigation may only be removed for certain causes, and for other purposes.
U.S. House of Representatives
2017-08-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3664IN THE HOUSE OF REPRESENTATIVESAugust 22, 2017Mr. Johnson of Georgia (for himself, Mr. Scott of Virginia, Mr. Nadler, Mr. Cohen, Ms. Jackson Lee, Ms. Clarke of New York, Mr. Butterfield, Ms. Jayapal, Ms. Lee, and Mr. Hastings) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide that the Director of the
			 Federal Bureau of Investigation may only be removed for certain causes,
			 and for other purposes.
	
		1.Removal of the Director of the Federal Bureau of Investigation
 (a)Removal for causeSection 1101(b) of title VI of the Omnibus Crime Control and Safe Streets Act of 1968 (Public Law 90–351) is amended by adding at the end the following:
				
 The President may only remove the Director for—(1)a violation of a code of conduct or ethics policy of the Department of Justice or the Federal Bureau of Investigation;
 (2)being convicted of a felony or a misdemeanor; (3)misappropriation of money or property under the official control of the Federal Bureau of Investigation;
 (4)making a false statement related to official duties with intent to mislead; or (5)other good cause..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any Director of the Federal Bureau of Investigation, without regard to the date of appointment.
			